FILED
                            NOT FOR PUBLICATION                            AUG 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GEORGE PATRICK STONE,                            No. 13-55121

               Plaintiff - Appellant,            D.C. No. 3:12-cv-02031-IEG-
                                                 BLM
  v.

SHARP MESA VISTA HOSPITAL; et al.,               MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Irma E. Gonzalez, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       George Patrick Stone appeals pro se from the district court’s judgment

dismissing his action alleging various federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1998). We affirm.

      The district court properly dismissed Stone’s action because Stone failed to

state any plausible claims for relief. See Starr v. Baca, 652 F.3d 1202, 1216 (9th

Cir. 2011) (allegations in a complaint may not simply recite the elements of a

cause of action, nor can they be bald or conclusory; rather, they “must plausibly

suggest an entitlement to relief”); see also Fortyune v. Am. Multi-Cinema, Inc., 364

F.3d 1075, 1082 (9th Cir. 2004) (elements of a discrimination claim under Title III

of the Americans with Disabilities Act); Simmons v. Sacramento Cnty. Superior

Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (private parties do not generally act

under color of state law for 42 U.S.C. § 1983 purposes, and conclusory allegations

that a private party conspired with a state actor to deprive plaintiff of constitutional

rights are insufficient to state a claim); Gibson v. United States, 781 F.2d 1334,

1338 (9th Cir. 1986) (elements of a claim under 42 U.S.C. §1983).

      The district court did not abuse its discretion in denying Stone’s motion for

appointment of counsel because Stone failed to demonstrate exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth standard of review and explaining “exceptional circumstances” requirement).

      The district court did not abuse its discretion in denying Stone further leave

to amend. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc)


                                            2                                    13-55121
(setting forth standard of review); Chodos v. West Publ’g Co., 292 F.3d 992, 1003

(9th Cir. 2002) (noting that a district court’s discretion is particularly broad where

it has already granted leave to amend).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                     13-55121